 
 
I 
111th CONGRESS 1st Session 
H. R. 2161 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2009 
Ms. Shea-Porter (for herself, Mr. George Miller of California, Ms. Woolsey, Mr. Payne, Mr. Hare, Mr. Courtney, Mr. Bishop of New York, Ms. Hirono, Mr. Kucinich, Mr. Scott of Virginia, Ms. Schakowsky, Mr. Loebsack, Mr. Grijalva, Mr. Hinojosa, Mr. Wu, Ms. Pingree of Maine, Mr. Cohen, Ms. DeGette, Ms. Moore of Wisconsin, Ms. Sutton, Mrs. Maloney, Ms. Waters, Ms. Fudge, Ms. Eddie Bernice Johnson of Texas, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Government Reform and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To nullify certain regulations promulgated under the Family and Medical Leave Act of 1993 and restore prior regulations and to direct the Secretary of Labor to revise certain additional regulations under that Act. 
 
 
1.Short titleThis Act may be cited as the Family and Medical Leave Restoration Act.  
2.Nullification and Revision of certain regulations under the Family and Medical Leave Act 
(a)Revision of regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall revise regulations promulgated under the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) and contained in section 825 of title 29, Code of Federal Regulations as follows: 
(1)Repeal the regulations promulgated on November 17, 2008, and set forth in sections 825.205(a)(2), 825.207, 825.215, 825.220(d), 825.302, 825.303, 825.307, and 825.312 of title 29, Code of Federal Regulations, and restore the regulations to carry out such Act as promulgated on January 6, 1996.  
(2)Revise section 825.308(b) of such title to permit an employer to require recertification of a medical condition no earlier than— 
(A)the expiration of the length of time indicated in the original certification of the medical condition; or  
(B)1 year after obtaining the original certification for a medical condition, if the original certification indicated that the condition would last longer than 1 year.  
(3)Revise section 825.115 (a) and (c) to remove the requirements for a specific number of periodic visits for treatment by a health care provider in order to qualify for leave for a serious health condition or chronic condition and to require only the treatment that the health care provider determines proper.  
(b)Revision of medical certification form templatesNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall, in consultation with health care providers and representatives of employers and employees, revise any medical certification form templates made available by the Secretary for the purpose of medical certification under the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.) to permit and facilitate health care providers to make the determination of whether a medical condition qualifies as a serious health condition for purposes of that Act.  
 
